PER CURIAM.
Plaintiff seeks appellate review of a final judgment judicially declaring his status, rights, duties, and liability under a collateral promissory note given by him to defendant and awarding defendant a money judgment on its counterclaim for the balance due on the note after credit for the collateral sold by defendant upon default.
It is appellant’s sole contention that ap-pellee failed to comply strictly with the requirements of that section of our statutes which provides for the sale of collateral securities,1 as a result of which the sale of the collateral was void and did not pass to the purchaser a valid title thereto. From the evidence we find that the controlling statutory requirements were sub*635stantially complied with and appellant has failed to demonstrate that his rights were prejudiced as a result of any material deviation therefrom. We therefore conclude, as did the trial court, that appellant’s contention is without merit. The judgment appealed is accordingly affirmed.
WIGGINTON, Acting C. J., and CARROLL, DONALD K., and RAWLS, JJ., concur.

. F.S. §, 685.02, F.S.A., now replaced by Uniform Commercial Code, F.S. § 679.9-504, F.S.A.